Citation Nr: 0740368	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-33 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  By a November 2004 rating decision, the RO denied service 
connection for a back disability; a statement of the case was 
issued in October 2005; however, the veteran did not timely 
file an appeal.  He did not appeal the RO's determination 
that his appeal was untimely.

2.  Evidence received since the November 2004 rating decision 
is new to the record, but does not by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
underlying claim.

3.  The veteran does not have a leg disability that is 
related to his military service.




CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
back disability has not been received.  38 U.S.C.A. §§ 1110, 
5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).

2.  The veteran does not have a leg disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the an examination is required 
and proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, April 2006 and May 2006, prior to the initial 
adjudication of the claim to reopen for a back injury, and 
the claim for service connection for a leg disability.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
reviews of each issue and the text of the relevant portions 
of the VA regulations.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and he was informed of what was required in 
order to reopen the back disability claim, and he was told 
what was required to substantiate the underlying service 
connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  The veteran was not afforded a VA examination 
regarding his leg disability in part because the record does 
not contain evidence of an in-service injury.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  See also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004) (VA not required to 
provide a medical examination to a claimant as part of duty 
to assist if the record does not already contain evidence of 
an in-service event, injury, or disease); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
veteran's disability or symptoms were service related).  In 
addition, regarding the veteran's back claim, without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion.  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) (PVA).  As such, VA has no 
duty to inform or assist that was unmet.

The veteran contends that he injured both his back and his 
legs in a car accident that occurred in late 1974 or early 
1975, while stationed in Geismar, Germany with the 106 
transportation company, group 37.  Specifically, the veteran 
noted that he was responsible for transporting containers on 
a tractor-trailer, and he described an incident where it was 
raining and the truck in front of him stopped suddenly.  He 
hit the brakes on his truck, but they did not work, and all 
the weight of the heavy container he was carrying on his 
truck pushed him into the back of the truck in front of him, 
and he crashed into his steering wheel, injuring himself.  
During his hearing, the veteran stated that his truck was 
damaged and he had to be hauled to the motor pool.  He noted 
that he reported the accident to his unit, and there was a 
Motor Pool report, which included a picture of the damaged 
truck.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, service connection was denied for a 
back disability in a rating decision dated in November 2004.  
The veteran submitted a notice of disagreement (NOD) in June 
2005 as to the denial of service connection, and the RO 
issued a statement of the case (SOC) in October 2005.  
However, the veteran did not perfect his appeal by submitting 
a VA Form 9 (substantive appeal) within 60 days of the 
issuance of the SOC, or within the remainder of the one-year 
period from the date of mailing of the RO's rating decision 
denying service connection.  See 38 C.F.R. § 20.302.  As 
such, the November 2004 determination was final and the 
veteran's appeal was closed by the RO  See 38 C.F.R. § 
20.1103.  The veteran did not appeal the RO's determination 
that his substantive appeal was untimely.  A claim to reopen 
was filed by the veteran in April 2006.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the November 2004 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
back disability is related to military service.

At the time of the November 2004 denial, the relevant 
evidence of record consisted of the veteran's SMRs, a 
September 1998 MRI of the lumbar spine which found a small 
central disc protrusion at L4-5; A June 1999 Orthopaedic 
examination provided by Orthopaedic Associates, a July 2001 
Radiology report which found a positive discography at L4-5; 
treatment records from R.F., M.D. dated from August 2001 
through November 2001, noting that the veteran was status-
post left L4-5 discectomy and stating that the veteran's 
condition had improved from his preoperative state although 
he continued to have some discomfort in the lower lumbar 
region radiating down into both thighs; and a September 2001 
Operative Report, including an MRI of the lumbar spine from 
the Spartanburg Regional Medical center, by Dr. F., 
diagnosing the veteran with degenerative disc disease with 
herniation at L4-5.

The evidence received since the November 2004 denial of 
service connection consist of an October 2007 BVA hearing; 
and records dated in September and October of 2004, which are 
wholly irrelevant because they relate to the veteran's claim 
of service connection for hemorrhoids.  Additional evidence 
received since the denial includes records from Dr. F., dated 
in March 2006, noting that the veteran was complaining of 
back and bilateral leg pain, and noting that the veteran was 
initially injured some time in the early 70's in a car 
accident which occurred while he was in service.  The report 
noted that the veteran recovered somewhat from that and was 
generally well until he had a work related injury in 1995.  
The examiner noted that he saw him in 2001, where a detailed 
workup revealed that he had degenerative changes at 4-5 with 
a positive discogram, and the examiner assessed the veteran 
with degenerative disc disease and probable hip pathology 
suspect trochanteric bursitis.

While all of the evidence received since the previous denial 
of service connection for a back disability is new in the 
sense that it was not of record at the time of the earlier 
denial, it is not material because, by itself or when 
considered with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the new evidence does not raise a 
reasonable possibility of substantiating the claim because 
none of it contains a medical opinion describing a 
relationship between the veteran's current back disability, 
(degenerative disc disease at L4-5), and any injury or 
incident that occurred in service, including the in-service 
motor vehicle accident described by the veteran at his 
October 2007 Board hearing, and again noted by the veteran 
during his March 2006 visit with Dr. F.  

Dr. F. noted the history as reported by the veteran, but 
nevertheless did not provide an opinion linking current 
disability of the back to the in-service injury.  Rather, Dr. 
F. specifically noted the veteran's history that he had 
recovered somewhat after the in-service injury and was 
generally well until an injury in 1995.  In this regard, the 
Board notes that this statement was based solely on a history 
reported by the veteran, because the report contains no 
indication that Dr. F. reviewed the service medical records 
or provided a nexus opinion.  Further, the Board notes that 
the SMRs contain no reference to the alleged accident or any 
other specific incident that resulted in a back injury, nor 
do the SMRs, including the July 1975 discharge examination, 
mention any complaints or treatment related to the back.  In 
fact, what little new evidence there is tends to disprove the 
veteran's claim.  Specifically, as already noted, Dr. F. in 
his March 2003 treatment report stated that the veteran 
reported having been generally well until he had a work 
related injury in 1995, and noted that following this 
incident he had conservative therapy until he saw the veteran 
in 2001 and diagnosed him with degenerative changes at L4-5.  
This evidence seems to suggests that the veteran's current 
back disability is the result of his 1995 work related 
injury.  In sum, because the only new evidence that suggests 
any relationship between the veteran's current back 
disability and service, is the veteran's March 2006 self-
reported history of a back injury, which was the essence of 
his claim when it was considered in 2004, the Board finds 
that this new evidence does not raise a reasonable 
possibility of substantiating the claim.

On the basis of the above analysis, and after consideration 
of all the evidence, the Board finds that new and material 
evidence has not been received.

Leg disability

In this case, even providing the veteran with the benefit of 
the doubt and assuming that he was involved in a car accident 
in Germany in the early 1970's, the SMRs are completely 
devoid of any treatment or complaints related to a leg 
disability, including the July 1975 discharge examination 
that described the lower extremities as normal.  In addition, 
there is no evidence of a current disability pertaining to 
the veteran's legs beyond the diagnosed degenerative disc 
disease (DDD) of the lumbar spine which is causing radiating 
pain down his legs.  Beyond the radiating leg pain due to 
degenerative disc disease, the evidence of record does not 
document any further leg disability.  Moreover, the record 
contains no medical evidence that establishes a nexus between 
the veteran's alleged in-service accident or any other in-
service leg injury, and any current leg disability.  As such, 
service connection for a leg disability is denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Any 
current leg disability is not traceable to an injury incurred 
in or aggravated during active military service.


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a back 
disability, the application to reopen is denied.

Entitlement to service connection for a leg disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


